Order entered November 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01535-CV

 SUSAN STEVENSON, INDIVIDUALLY, AND AS PARENT OF THE MINOR CHILD,
           ABYGAIL ALANA JANE HARRIS, DECEASED, Appellant

                                                 V.

                             FORD MOTOR COMPANY, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-03439-2017

                                             ORDER
       During oral argument at the submission of this cause on November 5, 2019, the Court

informed the parties it had concerns regarding its jurisdiction in this case.

       Generally, the severance of an interlocutory judgment into a separate cause of action

makes it final. See Diversified Fin. Sys., Inc. v. Hill, Heard, O'Neal, Gilstrap & Goetz, P.C., 63
S.W.3d 795, 795 (Tex. 2001) (per curiam.); Wise v. Mitchell, No. 05-15-00610-CV, 2016 WL
3398447, at *4 (Tex. App.—Dallas June 20, 2016, pet. denied) (mem. op.). However, if the

severance order contemplates additional proceedings will occur in the severed matter, the

interlocutory judgment does not become final until those events have occurred. See Diversified

Fin. Sys., 63 S.W.3d at 795; McRoberts v. Ryals, 863 S.W.3d 450, 453 n.3 (Tex. 1993); Wise,
2016 WL 3398447, at *4; see also Bank of Am., N.A. v. Lilly, No. 07-11-00154-CV, 2011 WL
2226492, at *1 (Tex. App.—Amarillo Apr. 26, 2011, no pet.) (order of abatement) (per curiam);

In re S.A.A., No. 2-08-080-CV, 2008 WL 2002744 (Tex. App.—Ft. Worth May 8, 2008, no pet.)

(mem. op.) (per curiam); Aleman v. Marsh USA, Inc., No. 13-04-084-CV, 2006 WL 181376, at

*1 (Tex. App.—Corpus Christi Jan. 26, 2006, no pet.) (mem. op.) (per curiam).

        The trial court’s November 26, 2018 order granting appellee’s unopposed motion to sever

and for entry of final judgment states, “It is further ORDERED that contemporaneous with this

Order, the [trial court] shall enter Final Judgment on [appellant’s] claims and causes of action

against [appellee].” It appears that the severance order contemplates a separate final judgment

will be signed. The record before the Court does not contain any further document that would

constitute the final judgment referenced in that order.

        In light of the Court’s jurisdictional concerns, we DIRECT counsel to submit additional

briefing limited to the specific issue of the finality of the trial court’s November 26, 2018 order

granting appellee’s unopposed motion to sever and for entry of judgment and how it impacts this

Court’s jurisdiction over this appeal.

        Appellant is DIRECTED to submit her additional briefing on or before November 18,

2019.

        Appellee is DIRECTED to submit its additional briefing on or before December 2, 2019.

        No extensions of time will be granted.

        The Court cautions appellant that the failure to file a jurisdictional brief by November 18,

2019, may result in dismissal of the appeal without further notice. TEX. R. APP. P. 42.3(c).



                                                      /s/    LESLIE OSBORNE
                                                             PRESIDING JUSTICE